Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

 

 

 

 

FILED
UNITED STATES DISTRICT COURT
DENVER, COLORADO

Civil Action No.

(To be supplied by the court) APR 3.0 2020

JEFPREY rv. COWELL
Amanda D Tucker Plaintiff
Vv.
Department of Regulatory Agencies (DORA)
, Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 2 of 9

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Amanda D Tucker , 62 Haystack Lane, Snowmass, Colorado 81654

 

(Name and complete mailing address)
970-820-8540 atuckermd@yahoo.com

(Telephone number and e-mail address)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

DORA, 1560 Broadway, #1545 Denver, Co 80202
(Name and complete mailing address)
303-894-7855 , dora_medicalboard@state.co.us

Defendant 1:

 

 

(Telephone number and e-mail address if known)

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 3 of 9

Cc.

JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

v

 

 

 

 

 

 

 

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Rehab Act of 1973 29 USC 701 et seq, ADA 42, USC 12101

 

CRS 24-33.5-701 Colorado Disaster Emergency Act . Governors Order D2020-0:

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant | is a citizen of

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

 

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 4 of 9

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Violation of Governor Polis Order D2020-032 and CRS 24-33.5-701

 

See Attached
Supporting facts:
Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 5 of 9

Complaint 1 Violation of the Governors Order calling DORA to “cut all red tape and
remove all impediments to licensure "

In December 2015, DORA ordered plaintiff to conduct a routine Fit for Duty Evaluation
and plaintiff scheduled this within days and commenced it within three weeks (early
January 2016) when the State of Colorado Peer Assistance Program allows "several
weeks". To schedule and another "several weeks " to commence the evaluation,

DORA violated both their own Peer Assistance Contract and the American with
Disabilities Act when they wrongly removed plaintiffs livelinood while she was
undergoing a Fit for Duty Evaluation.

It has become clear that DORA's attorneys Ms. Ashley Moller and Mr. Christopher
Diedrich have breached their professional duty to DORA and failed to submit both the
immediate scheduling and commencement of this evaluation and also failed to report its
results which showed plaintiff had no disability.in their possession from February 2017
on.

DORA has full documentation that, with the documents enclosed with this pleading that
their attorneys breached the Rules of Civil Procedure by withholding these documents
which prohibited the rulings that are made.

Any attempts to ask DORA to correct the action of their attorneys are sent to the
attorneys and thrown in the trash requiring an court intervention, Ms. Moller and Mr.
Diedrich has fiercely blocked this in State Court , forcing this matter into Federal Court
where DORA might actually see the documents that have been suppressed.by their
attorneys.

Plaintiff is a medical doctor with expertise required in the current Covid 19 Pandemic.
DORA has been directed to activate all licenses and remove all impediments to
licensure. DORA has failed to activate her license and failed to expunge both the
wrongful suspensions of her medical license 32131 which plaintiff asks is conducted by
simply non -hearing review of the enclosed documents
Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 6 of 9

CLAIM TWO: Violation of 29 USC 701 et seq and 42 USC 12101

 

. See Attached
Supporting facts:
Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 7 of 9

Complaint 2 Violation of the American with Disability Act

In December 2015, DORA ordered plaintiff to conduct a routine Fit for Duty Evaluation
and plaintiff scheduled this within days and commenced it within three weeks (early
January 2016) when the State of Colorado Peer Assistance Program allows "several
weeks". To schedule and another "several weeks " to commence the evaluation,

DORA violated both their own Peer Assistance Contract and the American with
Disabilities Act when they wrongly removed plaintiff's livelihood while she was
undergoing a Fit for Duty Evaluation.

The enclosed documents show that DORA violated the ADA when it declared her
noncompliant with the Fit for Duty Request of "an outside CPHP" Evaluation (their
Employee Assistance Program) when plaintiff had immediately complied with this order
and this confirmation of compliance has been withheld by DORA's attorneys

The American with Disabilities Act does not permit employers to remove employment
while a Fit for Duty Evaluation is underway and requires extensive medical
documentation diagnoses and documentation of failed attempts at accommodation
before any entity can remove an employee's employment by declaring them a Direct
Threat and DORA had no such documentation since the evaluation had only just begun.

in February 2017 DORA received their Fit for Duty Evaluation expressly conducted by a
sub-contractor outside CPHP. This evaluation confirmed that plaintiff was fit for duty.
Yet six months later DORA again violated the American with Disabilities Act by, over the
telephone making a declaration that plaintiff suffered from a disability that "could not be
accommodated " when the only Fit for Duty conducted said exactly the opposite which
DORA ignored

Again it is quite likely that DORA's attorney did not submit this evaluating and falsely
represented to its client that plaintiff lived in Colorado and had clinical appointments with
CPHP when plaintiff had a one 30 minute administrative appointment with CPHP in one
12 month period and CPHP had no involvement with the requested "outside CPHP
evaluation"
Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 8 of 9

Relief Requested

1. Plaintiff requests that the Federal Court order DORA to include the email written by sub-
contractor Summitstone Health in January 2016 which confirms immediate and full
compliance for their December 2015 request for a Fit for Duty and expunge their
wrongful February 2016 suspension for "failure to comply " with scheduling and
commencement of this evaluation only possible because their attorneys withheld
documents in their possession

2. Plaintiff requests that the Federal Court review the result of this Summitstone Health
Evaluation received in February 2017 showing plaintiff had no disability and order the
reversal of the wrongful July 2017 suspension claiming that plaintiff was a "Direct Threat
"to society and severely disabled with a disability that could not be accommodated.

3. Plaintiff requests that DORA remove any record of any errors that resulted from their
attorneys’ practice of withholding and suppressing key documents from their client and
immediately activate plaintiffs medical license in compliance with Governor Polis
Emergency Order
Case 1:20-cv-01214-GPG Document1 Filed 04/30/20 USDC Colorado Page 9 of 9

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Amanda D Tucker Snanla BIN de>-

(Plaintiff's signature)

April 24th 2020
(Date)

 

(Revised December 2017)
